SMITH, Justice:
The Court has given careful and extended consideration to appellee’s brief filed in support of his Suggestion of Error .and to the responding brief of appellant. The evidence reflected by the record has been reviewed in detail and each of the propositions of law set forth in this Court’s original opinion has been reexamined in the light of these briefs.
A majority of the justices have reached the conclusion that the case was correctly ■decided and that the Suggestion of Error should be overruled.
Suggestion of error overruled.
All Justices concur, except Justices PATTERSON and ROBERTSON, who .dissent.